Order of Family Court entered on January 4, 1965 directing defendant to provide support for a child of the marriage unanimously modified on the facts to increase support payments to $45 per week and, as so modified, affirmed, with $30 costs and *637disbursements to appellant. On the findings of the trial court as to respondent’s income and the necessities of the child, we find that an appropriate allowance would be $45 per week, inclusive of medical expenses.
Concur — Botein, P. J., McNally, Stevens, Eager and Steuer, JJ.